Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are presenting for examination.
Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3 & 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 12, 15, 21, and 23 of U.S. Patent No. 10,659,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 555 substantially teaches the claimed invention as shown in the table below.

17/069,642
10,659,555
1. A network interface device configured to interface a host system with a network, the network interface device comprising: 5 an input configured to receive data from the 

    PNG
    media_image1.png
    124
    272
    media_image1.png
    Greyscale

2. The network interface device as claimed in claim 1, wherein the network interface device comprises the plurality of processors and the plurality of caches

    PNG
    media_image1.png
    124
    272
    media_image1.png
    Greyscale

3. The network interface device as claimed in claim 1, wherein the host system comprises at least one of the plurality of processors and a further 

    PNG
    media_image1.png
    124
    272
    media_image1.png
    Greyscale

10. The network interface device as claimed in claim 1, wherein at least two of said plurality of caches are associated with different CPU cores and/or different physical dies.

    PNG
    media_image2.png
    84
    296
    media_image2.png
    Greyscale

11. The network interface device as claimed in claim 1, wherein said circuitry is configured to determine the at least one of the caches in dependence on cache information provided by an application thread of said plurality of applications.

    PNG
    media_image3.png
    63
    283
    media_image3.png
    Greyscale

12. The network interface device as claimed in claim 11, wherein said circuitry is configured to use mapping information and said cache information to determine a cache line where data is to be injected.

    PNG
    media_image4.png
    46
    311
    media_image4.png
    Greyscale

13. The network interface device as claimed in claim 11, wherein the cache information is dependent on a topology of said plurality of caches.

    PNG
    media_image5.png
    45
    305
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    26
    294
    media_image6.png
    Greyscale

15. The network interface device as claimed in claim 1, wherein said circuitry is configured to determine for at least one indicated location provided by a respective descriptor, at least one physical memory location into which the at least part of said data is to be injected.

    PNG
    media_image7.png
    51
    316
    media_image7.png
    Greyscale

16. The network interface device as claimed in claim 11, wherein said circuitry is configured to:

determine that a cache identified by said cache information should not receive said at least part of said data; and select a cache of said plurality of caches with a larger capacity as one of said

25 determined at least one of the caches.

    PNG
    media_image8.png
    61
    303
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    49
    331
    media_image9.png
    Greyscale


an unprocessed quantity of data in said cache identified by said cache information;
an unprocessed quantity of data in said cache identified by said cache information by comparing a delivered index of a receive queue and a fill level; and an unprocessed quantity of data in said cache identified by said cache information by comparing a delivered index of a receive queue and an acknowledgement which indicates the processed information.

    PNG
    media_image10.png
    104
    328
    media_image10.png
    Greyscale



4.	As to claims 18-20, the claims are similar in scope and they are rejected under the same rationale.
Allowable subject matter
5.	Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457           12/04/2021